Citation Nr: 1232206	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-23 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to posttraumatic stress disorder (PTSD) (claimed as degenerative joint disease of the lumbar spine; facet joint injury of the L5 and S1).


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel










INTRODUCTION

The Veteran had active duty service from May 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a lumbar spine disorder. The Veteran timely appealed that denial.

This case was initially before the Board in February 2011, when it was remanded for further development.  The case was again remanded in March 2012.  In the March 2012 remand, the Board found that its previous remand (February 2011) order had been fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

Additional materials were received subsequent to certification.  Specifically, a letter was received from a Legal Services Agency that had formally represented the Veteran.  The communication clarified that they were not representing him in this matter.  A copy of a supplemental statement of the case was also added to the record.  None of the new evidence is substantive to the claim and thus the Board may proceed with appellate consideration at this time.


FINDINGS OF FACT

1.  The weight of the evidence establishes that it is more likely than not that a lumbar spine disorder, presently manifested by degenerative arthritis, is due to advancing age and is less likely than not due to any injury or event during the Veteran's active duty service.

2.  The service-connected PTSD is shown less likely than not to have caused or aggravated the lumbar spine disorder, presently manifested by degenerative arthritis.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability, presently manifested by degenerative arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the service treatment records, as well as all available post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claim.  Notably, pursuant to the March 2012 Board remand, the RO attempted to obtain outstanding VA treatment records identified by the Veteran from New York VA Medical Center (VAMC) dated from January 1991 to December 1995; however, an April 2012 correspondence from New York VAMC documents that there are no records at their facility pertaining to the Veteran.  In May 2012, the RO issued a formal finding of unavailability with respect to such records.

Accordingly, all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

Additionally, the Veteran was afforded a VA examination in September 2009, with an addendum opinion issued in April 2011.  The Board finds that the VA examination and addendum opinion are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the claimed lumbar spine disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the most recent March 2012 remand directives.  As noted, a remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, as noted, the Board directed the AMC/RO to obtain outstanding VA treatment records dated from 1991 to 1994.  VA treatment records from dated in 1990 were received.  As mentioned, a negative response was received from the New York VAMC.  Notably in a May 2012 letter, the Veteran indicated that he had no additional evidence to submit. 

For these reasons, the Board finds that there was substantial compliance with the March 2012 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 


II. Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253   (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

The Board notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a non service-connected disease or injury by a service- connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36   (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In making all determinations, the Board must also fully consider the lay assertions of record.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77. 

In the present case, the Veteran has presented two alternative theories of entitlement in support of his claim.  First, he contends that a lumbar spine disorder had its onset directly during service and has been continuous since service.  Second, he contends that a lumbar spine disorder is secondary to his service-connected PTSD. 

Pertinent to both claims, the post-service evidence of record unequivocally establishes that the Veteran is now diagnosed with a lumbar spine disorder, presently manifested by degenerative arthritis.  See Davidson, 581 F.3d at 1316. This issue is not in dispute. 

Furthermore, the claims file also shows that the Veteran is service-connected for PTSD. 

Upon careful consideration, however, the Board finds that the preponderance of the more probative evidence of records weighs against both theories of entitlement raised by the Veteran.  As the evidence is related, the Board will discuss both theories of entitlement together. See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008) (The Board must adjudicate all theories of entitlement reasonably raised by the record, including a liberal reading of a Veteran's statements.)

The Veteran contends that he has a low back disorder from an injury that he sustained during active service.  Specifically, he states that while on border patrol one night, his unit was attacked, causing him to fall over a large rock and land on his back.  That incident occurred in Korea in September 1966. 

The official service department records show that the Veteran had service in Korea from July 1966 to March 1968.  His assertions of an injury during combat are consistent with the circumstances, conditions, or hardships of such service.  See 38 U.S.C.A. § 1154(b).  Thus, his statements as to the fall are accepted as fact.  The question for consideration is whether a current low back disability is related to such in-service injury.

The Veteran's service treatment records (STRs) show no treatment for or complaints referable to a lumbar spine disorder.  On separation examination, the Veteran voiced no complaints of recurrent back pain, and clinical evaluation of the spine was normal.

VA treatment records dated from May 1990 to June 1990 show no specific treatment for a lumbar spine disorder.  VA treatment records dated from 2007 to 2012, include a September 25, 2007, treatment record (see page 78 of the electronic medical record file) that documents the Veteran's report of "new pain that comes and goes"; and a November 2007 lumbar spine X-ray which documents "possibly old injury to right facet joint of L5 and S1."

On September 2009 VA examination, the Veteran reiterated that he suffered a low back injury during service.  He stated that the onset of his low back pain was three years prior.  He reported that the pain comes and goes, and that he currently was not being treated.  X-ray revealed degenerative changes.  The examiner opined:

"[The] Veteran's low back condition is less as likely as not due to his claimed service related injury dated in 1968 because his complaints of pain are only of two years duration, and is more likely due to arthritis, which is age related and a degenerative condition, documented on his X-rays dated September 8, 2009.  [The] Veterans c-file and [STRs] show no documentation of low back condition, and the VA treatment note from September 25, 2007 also indicates that pain was of recent onset."

On April 2011 VA addendum opinion, the examiner reviewed the medical literature and documented it in the report; after which she opined regarding secondary service connection:

"The Veteran's lower back condition is less likely as not (less than 50/50 probability) caused by or the result of the Veteran's service connected PTSD.  Medical literature as noted does not support any association between PTSD and the development of DJD of the lumbar spine.  DJD is an age related disease and has no relationship to PTSD. Case was discussed with both rehab medicine and psychology."

Furthermore, regarding aggravation, the examiner opined:

"The Veteran's lower back condition was less likely as not (less than 50/50 probability) permanently aggravated by beyond the natural progression as a consequence of the Veteran's service connected PTSD.  Medical literature as noted does not support any association between PTSD and any aggravation of DJD of the lumbar spine.  Case was discussed with both rehab medicine and psychology."

Direct service connection

As discussed previously, the Veteran's STRs shows no complaints or treatment referable to low back disability.  Moreover, there is no evidence that lumbar spine arthritis was manifested in the first post service year.  Consequently, service connection for a lumbar spine disorder on the basis that such disability became manifest in service and persisted is not warranted.  Moreover, because arthritis is not shown to have manifested in the first year after separation from service, service connection for such disease on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) likewise is not warranted.  It is not alleged otherwise.

Post service evaluation/treatment records provide no indication that low back disorder may somehow be directly related to the Veteran's service.  In fact, the VA examiner made the opposite conclusion, after a review of the record and an examination of the Veteran.  For these reasons, that opinion is deemed highly probative.  Additionally, no other medical evidence of record refutes that opinion. The Veteran himself may believe that a current low back disorder relates to service, but because this question is not capable of lay observation, he is not competent as to this point.  For these reasons, direct service connection for the claimed low back disability is not warranted here. 

Secondary service connection

The Veteran alleges that his low back disorder, is secondary to his service-connected PTSD.  As noted, there are three requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that the Veteran has a low back disorder.  Therefore, there is competent evidence of a current disability for which service connection is sought.  He also has a service-connected disability, PTSD.  What the evidence must then show to substantiate the claim is that the service-connected PTSD caused or aggravated his low back disorder. 

The Veteran's post service treatment records are silent regarding a nexus between his low back disorder and his service-connected PTSD.  Thus, the only medical evidence of record that specifically addresses this question is the April 2011 medical opinion, wherein the physician found that the Veteran's low back disorder was not caused or aggravated by his service-connected PTSD.  The examiner noted that the medical literature does not support low back disorder as being due to or aggravated by PTSD.  As these opinions were provided by a VA physician, were based on an extensive review of the claims file, and included a detailed explanation of the rationale for the opinions provided, it is deemed highly probative.  Moreover, there is no other medical evidence finding to the contrary. 

Again, the Board acknowledges the Veteran's statements regarding his low back disorder and its relation to his service-connected PTSD.  However, such statements are not probative evidence in this case.  Indeed, the question of causation between a psychiatric disorder and a low back disorder is not capable of lay observation and involves complex medical principles.  As such, the Veteran, as a layperson, is not competent to opine on this matter.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a low back disorder. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a lumbar spine disorder, to include as secondary to PTSD (claimed as degenerative joint disease of the lumbar spine; facet joint injury of the L5 and S1) is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


